Allowable Subject Matter
Claims 1, 3, 5 – 9, 11, 13 – 17, 19, and 21 – 24 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 9, and 17 recite similar subject and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 is directed to a method implementing split DNS with at least two DNS views. A request is received and a source of the request is identified, then based upon the source being in a list or not either a specific view is associated with the source or a default view is associated with the source, respectively. 
Claim 1 is allowed over the prior art as the prior art, within the same embodiment, fails to teach, suggest, or render obvious the subject matter of claim 1 as a whole. The prior art specifically fails to teach determining whether a default view datastore includes the record for requested resource in response to determining that the datastore of the associated view does not include the record for the requested resource.
Petersen et al. (US 10,205,698 B1), hereinafter “Petersen”, teaches receiving DNS requests from computing devices and determining a source network/identifier of the requesting device (Petersen Col. 3 Lines 26 – 40 and Fig. 11). Based upon the source network/identifier it is determined whether an “internal” version of an address is resolved or an “external” version of an address is resolved (Petersen Col. 27 Line 64 – Col. 28 Line 18).  Petersen fails to teach determining whether a default view datastore includes the record for requested resource in response to determining that the datastore of the associated view does not include the record for the requested resource.
Statia et al. (US 2009/0113074 A1), hereinafter “Statia”, teaches receiving a client request for a hostname address of a resource, wherein the client is associated with an IP address, (Statia Paragraph [0024]) wherein the client network address may be included in the client request (Statia Paragraphs [0053 – 0054]), consulting a user and hostname database to determine whether the client network address is authorized to access a resource (Statia Paragraph [0033 – 0034]) and wherein access to a resource is dependent on Split DNS technology as certain users are given certain views based upon their network address (Statia Paragraph [0032]). Statia further teaches determining the client is not permitted as their network address is not included to access the resource and returning a default server address to the client (Statia Paragraph [0036]). Statia fails to teach determining whether a default view data store includes a record for the requested resource and determining whether the requested resource is included in the view datastore in response to determining that the default view datastore does not include a record for requested resource and that the source IP address is not included in the source client list.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2459                   

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459